DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 03/30/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending and examined below. 

Drawings

2.	The drawings filed on 03/30/2020 have been accepted and considered by the Examiner. 

                        Allowable Subject Matter

3.	Claims 1-30 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for method of determining share of a controversial topic online. 

Most pertinent prior art:

Mannar (U.S. Patent Application Publication # 2020/0151222 A1) in figures 1-2 and para 22, teaches dark web content analysis and identification by ascertaining data that includes text and images. The ascertained data may be analyzed by performing deep learning based text and image processing on the ascertained data to extract text embedded in the images, and deep embedded clustering with respect to the ascertained text, the images, and the text extracted from the images to generate a plurality of clusters. Clusters from the plurality of generated clusters that are to be monitored may be ascertained. Further data that is to be analyzed may be ascertained. A determination may be made as to whether the ascertained data is sufficient for classification. Based on a determination that the ascertained data is not sufficient for classification, a deep convolutional generative adversarial networks (DCGAN) based detector may be utilized to analyze the further data with respect to the ascertained clusters. Alternatively, based on a determination that the ascertained data is sufficient for classification, a convolutional neural network (CNN) based detector may be utilized to analyze the further data with respect to the ascertained clusters. Based on the analysis of the further data, an operation associated with a website related to the further data may be controlled.

Bannerjee (U.S. Patent Application Publication # 2012/0047581 A1) in para 34 and figures 4-6, teaches event or events associated with the website that 

Russell-Falla (U.S. Patent Application Publication # 2005/0108227 A1) discloses in paragraphs 12-25 and figure 1, a system to screen and limit offensive digital online content for children in real time. 

Hartard (U.S. Patent Application Publication # 2020/0327548 A1) in paragraphs 17-18 and figure 1, teaches determining a score indicative of the complexity of the website (i.e., a complexity score) based on the website content. For instance, techniques described herein may determine that a website that includes a payment processing application, a food ordering application, and a reservation application is a high-level (i.e., sophisticated) website and accordingly, may assign a complexity score above a threshold complexity score, or within a particular range of complexity scores, to the website. Or, techniques described herein may determine that a website that includes a payment processing application, and only a payment processing application, is a low-level (i.e., unsophisticated) website and accordingly, may assign a complexity score below a threshold complexity score, or outside of a particular range of complexity scores, to the website. Further, in some examples, a URL, or other network locator, may provide access to an invalid web site. In such examples, techniques described herein may assign a complexity score below a threshold complexity score, or outside of a particular range of complexity scores, 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a computer-implemented method of determining controversy voice share, the method comprising using one or more processors to perform the steps of: identifying a number of keywords related to a controversy topic; identifying a number of information sources relevant to the controversy topic based on occurrences of the keywords within each information source; calculating an external voice score for an organization regarding the controversy topic, wherein the external voice score is calculated based on a number of public information sources that are external to the organization; calculating an internal voice score for the organization regarding the controversy topic, wherein the internal voice score is calculated based on a number of information sources 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Goel (U.S. Patent # 7359951 B2), Bradley (U.S. Patent Application Publication # 2009/0157417 A1), Grass (U.S. Patent # 9691089 B2), Bennett (U.S. Patent Application Publication # 2021/0133648 A1), Kim (U.S. Patent Application Publication # 2014/0108029 A1), Blackburn (U.S. Patent Application Publication # 2009/0199267 A1). These references are also included in the attached PTO-892 form.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)